74803: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-25580: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74803


Short Caption:KIM VS. DICKINSON WRIGHT, PLLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A756785Classification:Civil Appeal - General - Other


Disqualifications:PickeringCase Status:Remittitur Issued/Case Closed


Replacement:None for Justice PickeringPanel Assigned:
					En Banc
					


To SP/Judge:01/10/2018 / Saint-Aubin, RobertSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:03/21/2019How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantJin-Sung HongBrandon L. Phillips
							(Brandon L. Phillips, Attorney At Law, PLLC)
						


AppellantTae-Si KimBrandon L. Phillips
							(Brandon L. Phillips, Attorney At Law, PLLC)
						


RespondentDickinson Wright PLLCRyan M. Lower
							(Morris Law Group)
						Steve L. Morris
							(Morris Law Group)
						


RespondentEric DobbersteinRyan M. Lower
							(Morris Law Group)
						Steve L. Morris
							(Morris Law Group)
						


RespondentJodi Donetta LowryRyan M. Lower
							(Morris Law Group)
						Steve L. Morris
							(Morris Law Group)
						


RespondentJonathan SallsRyan M. Lower
							(Morris Law Group)
						Steve L. Morris
							(Morris Law Group)
						


RespondentMichael G. Vartanian, Esq.Ryan M. Lower
							(Morris Law Group)
						Steve L. Morris
							(Morris Law Group)
						


RespondentSteven A. GibsonSteven A. Gibson
							(Former)
						
							(Gibson Lexbury LLP)
						Jodi Donetta Lowry
							(Former)
						
							(Gibson Lexbury LLP)
						





Docket Entries


DateTypeDescriptionPending?Document


01/05/2018Filing FeeFiling Fee due for Appeal.


01/05/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-00579




01/05/2018OtherJustice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Lawyers and Judges.


01/05/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-00581




01/05/2018Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.18-00583




01/08/2018Filing FeeFiling Fee Paid. $250.00 from Brandon L Phillips.  Check no. 1104.


01/08/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.18-01000




01/09/2018Notice of Appeal DocumentsFiled Case Appeal Statement.18-01066




01/10/2018Notice of Appeal DocumentsFiled Copy of District Court Minutes of December 5, 2017.18-01417




01/10/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Robert F. Saint-Aubin.18-01457




01/16/2018Notice/IncomingFiled Notice of Appearance of Steven A. Gibson, Esq. and Jodi Donetta Lowry, Esq. hereby appear as attorneys of record for Defendant Gibson Lowry Burris LLP, a non-existent entity.18-02073




01/22/2018Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 10 days if the caption as modified does not accurately reflect the status of the parties.18-02881




02/01/2018Notice/IncomingFiled Attorney Ryan Lower's Notice Regarding Modification of Caption.18-04536




02/05/2018Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.18-04834




02/07/2018Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.18-05153




02/08/2018Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix. Appellants have failed to file the docketing statement when due. Docketing statement due: 10 days.18-05202




02/26/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-07280




02/26/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/26/17, 12/5/17. To Court Reporter: Bill Nelson.18-07358




05/10/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: May 23, 2018.18-17729




05/24/2018MotionFiled Appellants' Motion to Extend Time to Filing Opening Brief.18-19917




05/31/2018MotionFiled Respondent's Response to Appellants' Motion to Extend Time to File Opening Brief.18-20757




06/04/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  June 6, 2018.18-21145




06/07/2018MotionFiled Appellant's Motion to Allow Late Filing of Opening Brief and Appendix.18-21792




06/14/2018MotionFiled Respondents' Opposition to Appellants' Motion to Allow Late Filing of Opening Brief and Appendix18-22842




06/20/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  June 22, 2018.18-23642




06/21/2018BriefFiled Appellants' Opening Brief.18-23681




06/21/2018AppendixFiled Appendix to Opening Brief - Volume 1.18-23684




06/21/2018AppendixFiled Appendix to Opening Brief - Volume 2.18-23690




06/21/2018AppendixFiled Appendix to Opening Brief - Volume 3.18-23691




06/21/2018AppendixFiled Appendix to Opening Brief - Volume 4.18-23692




06/26/2018MotionFiled Respondents Dickinson Wright, PLLC, Jodi Donetta Lowry, Jonathan M.A. Salls, Eric Dobberstein, and Michael G. Vartanian's Motion to Correct Caption.18-24467




07/09/2018Order/ProceduralFiled Order Granting Motion.  Respondents, Dickinson Wright, PLLC, Jodi Donetta Lowry, Jonathan M.A. Salls, Eric Dobberstein, and Michael G. Vartanian have filed a motion for an order removing "Gibson/Lowery, Burress, LLP (now known as Gibson Lowry, LLP)" and "Steve A. Gibson, Esq." from the caption of this appeal.  The motion is granted.  The clerk of this court shall modify the caption on the docket to conform with the caption on this order.18-25856




07/23/2018BriefFiled Respondents' Answering Brief.18-27904




07/23/2018AppendixFiled Respondents' Appendix - Volume 1.18-27905




08/27/2018MotionFiled Appellants' Motion to Allow The Late Filing of Reply Brief.18-33512




08/31/2018Order/ProceduralFiled Order Granting Motion. Appellant's Reply Brief due: September 4, 2018.18-34174




09/05/2018Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.18-34493




09/11/2018BriefFiled Appellants' Reply Brief.18-35321




09/11/2018Case Status UpdateBriefing Completed/To Screening.


03/21/2019Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).19-12521




06/13/2019Opinion/DispositionalFiled Authored Opinion. "Reversed and Remanded." Fn1[The Honorable Kristina Pickering, Justice, did not participate in the decision of this matter.] Before the Court En Banc. Author: Silver, J. Majority: Silver/Gibbons/Hardesty/Parraguirre/Stiglich/Cadish, J.135 Nev. Adv. Opn. No. 20. EN BANC (SC)19-25580




07/01/2019Post-Judgment PetitionFiled Respondents' Petition for Reheairng of Decision Reversing and Remanding the District Court's Order Granting Motion to Dismiss. (SC)19-28205




07/01/2019Filing FeeFiling fee paid. E-Payment $150.00 from Steve L. Morris. (SC)


07/22/2019Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Appellants' Answer due:  14 days.  (SC)19-30720




08/05/2019Post-Judgment PetitionFiled Appellants' Answer to Petition for Rehearing. (SC)19-32923




09/06/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). fn1 [The Honorable Kristina Pickering, Justice, did not participate in the decision of this matter.] (SC).19-37414




10/01/2019RemittiturIssued Remittitur. (SC).19-40739




10/01/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


10/11/2019RemittiturFiled Remittitur. Received by District Court Clerk on October 7, 2019. (SC)19-40739





Combined Case View